The plaintiff in error, hereinafter called defendant, was convicted in the county court of Noble county on a charge of having the unlawful possession of whisky, and was sentenced to pay a fine of $100 and to serve 90 days in the county jail. *Page 113 
The record discloses that, at the time charged, one Hanna, a witness for the state, by previous arrangement with the chief of police, called defendant, who in a few minutes came to the Hanna residence, took Hanna in a car, and went out in the country a mile or two, and returned to the Hanna residence. The officer, who was waiting there, arrested defendant and took a pint bottle of whisky out of the front of his shirt, which he testified was visible before he arrested defendant. The defendant did not take the stand, and offered no testimony. There appears to be no question of his guilt.
The principal contention made is that the taking of the whisky from the person of defendant without a warrant, or a search warrant, was a violation of the constitutional and statutory provisions against unreasonable searches. Under the record, the contention cannot be sustained. It is further argued that there is no evidence of an intent to sell. The circumstances clearly refute the contention. No reason for a reversal is made to appear.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.